THE     ATTORNEY            GENERAL
                     OF'TF,XAS



                          January14, 1976



The Honorable Hal H. Hood            Opinion No. ~-763
Firemen's Pension Commissioner
503-F Sam Houston State Office       Re: Whether a firemen's
     Building                        relief and retirement
Austin, Texas 78701                  fund is eligible under
                                     Article 6243e.2, V.T.C.S.,
                                     to receive an annual
                                     apportionment from the
                                     state appropriation.

Dear Commissioner Hood:

     You have requested our opinion regarding whether a
firemen's relief and retirement fund is eligible under
article 6243e.2, V.T.C.S. to receive an annual apportionment
from the state appropriation.  Although section 3 of article
6243e.2 provides that the fund created therein "shall continue
to receive annually any money appropriated by the legislature
which the fund received in prior years," you have expressed
doubt as to the efficacy of this appropriation in view of
the apparent conflict between the reporting provisions of
article 6243e.2 and article 6243e, section 3, V.T.C.S.

     Article 6243e.2, section 2, requires the board of
firemen's relief and retirement fund trustees to file an
annual financial report with the city treasurer by January 31
of each year. Article 6243e, on the other hand, directs the
board to file such report with the Firemen's Pension Commis-
sioner.

     Article 6243e, section 3, speaks in general terms that
are applicable to all firemen's relief and retirement funds.
Article 6243e.2, however, is specifically limited in its
application to "incorporated cities having a population of
not less than 1,200,OOO according to the last preceding
federal census, and having a fully paid fire department."




                          p. 3225
                                                                \   ..




The Honorable Hal H. Hood - page 2 (H-763)



It is well established that, where a general and a more
specific statute are in conflict, the specific prevails. GMC
Superior Trucks, --
                 Inc. v. Irving Bank & Trust Co., 463 S.Wn
274 (Tex.Civ.App. -- Waco 1971, ZZXt).     Thus, in those
cities to which article 6243e.2 is applicable, it is our
opinion that the trustees of the firemen's relief and retire-
ment fund should file their report with the city treasurer,
as provided in the statute. Furthermore, since there is no
irreconcilable conflict between the reporting provisions of
article 6243e.2 and article 6243e, it would appear that
article 6243e.2, section 3, is valid, and, in accordance
therewith, the firemen's relief and retirement funds in the
affected cities are eligible to receive an annual apportion-
ment from the state appropriation.  You do not ask, and we
do not consider, the effect, if any, of the appropriations
rider found at Acts 1975, 64th Leg., ch. 743, p. 2417,
2601.

                      SUMMARY

          As to all cities to which article
          6243e.2, V.T.C.S., is applicable, the
          firemen's relief and retirement fund
          therein should file its annual financial
          report with the city treasurer. Article
          6243e.2, section 3, is valid, and the
          firemen's relief and retirement funds in
          affected cities are eligible to receive
          an annual apportionment from the state
          appropriation.

                                Very truly yours,




                                Attorney General of Texas




                          p. 3226
.   I




        The Honorable Hal H. Hood - page 3    (H-763)



        APPROVED:




        DAVID M. KENDALL, First Assistdnt




        C. ROBERT HEATH, Chairman
        Opinion Committee




                                    p. 3227